I concur with the majority in the retroactive application ofGreeley and the resulting reversal of the trial court's summary judgment against Marilyn Shaffer. I, however, would overrule appellants' assignments of error as they pertain to Mary Carothers. The "employment-at-will" doctrine still applies in the absence of a contract, statutory exception, or judicial determination of statutory intent. I can find no derivative policy in the statutory intent of R.C. 2313.18 protecting the relative of a prospective juror from discharge in consequence of the juror's civic service. I believe the majority has erroneously enlarged the holding in Greeley to encompass a factual situation not contemplated by the Supreme Court in that opinion. I believe the majority holding in this case unnecessarily dismantles the common-law "employment-at-will" doctrine far beyond what the parameters of "judicial determination of statutory intent" and "equally serious import as the violation of a statute" adopted inGreeley were intended to protect.